Per Curiam.
Respondent is a New Jersey attorney admitted to practice in this Department in 1982.
Petitioner Committee on Professional Standards moves for an order disciplining respondent pursuant to section 806.19 of this court’s rules (22 NYCRR 806.19) by reason of his recent suspension from the practice of law in the State of New Jersey.
It appears from petitioner’s papers that a disciplinary proceeding was commenced against respondent and his partner after a 1984 audit pursuant to the Random Audit Program of the Office of Attorney Ethics of New Jersey. That proceeding eventually resulted in an order by the New Jersey Supreme Court suspending respondent from the practice of law for a period of six months for his "gross negligence in safeguarding client funds, in violation of DR 9-102”. The suspension was made effective May 22, 1990.
Respondent has filed a letter with this court stating that he does not intend to appear in opposition to the Committee’s motion.
In view of respondent’s suspension in the State of New Jersey for professional misconduct and his lack of opposition to the instant application, petitioner’s motion is granted. It is further determined that the ends of justice will be served by *960imposing upon respondent the same discipline in this State as was imposed in the State of New Jersey (see, Matter of Apovian, 140 AD2d 736).
Respondent suspended for six months and until further order of this court, the period of suspension to correspond with the period of suspension imposed in the State of New Jersey. Respondent may apply for reinstatement upon furnishing satisfactory proof that he has been reinstated as a member of the New Jersey Bar and has otherwise complied with the requirements of section 806.12 of this court’s rules (22 NYCRR 806.12). Mahoney, P. J., Casey, Mikoll, Levine and Mercure, JJ., concur.